DETAILED ACTION    
Response to Arguments 
1.	a.	Applicant's arguments, filed on 02/18/2021 with respect to claims 17-20, 28, 29, 31-33, 37 and 38 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 17, 29 and 38. See the rejection below of claims 17, 29 and 38 for relevant citations found in Shi, Salzwedel and Singh disclosing the newly added limitations.
	b.	The combination of Shi, Salzwedel and Singh teaches a display telephone directory icon/text; message management function icon/text and mute function icon/text. (See, Shi, [0029 and 0061]; Salzwedel, (col. 1, line 61-col. 2, lines 6); and Singh, (Fig. 6).   	 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

        
         Claims 17-20, 29, 31-33 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shi et al., (US 2004/0203674), (hereinafter, Shi) in view of Salzwedel (US 6,389,277), (hereinafter, Salzwedel) and further in view of Singh (US 6,157,379), (hereinafter, Singh).

Regarding claim 17, Shi discloses a communication apparatus comprising:
 a display (= display 110, see Fig. 1);
 a communication interface (= receive a call, see [0025 and 0010]); and a processor configured to:
          receive, prior to a voice call, user input defining a plurality of functions for performance with the voice call, the plurality of functions being defined to include a telephone directory, a message management function (= device 100 includes phone book and manages display information for multiple calls, see 0026 and 0029);
 receive, via the communication interface, a call request message from a network, the call request message for a-the voice call between the communication apparatus and an outside network connection device external to the communication apparatus via the network (= receive a call, see [0025, 0030-31 and 0048]);;
 in response to the receiving of the call request message, transmit a response message for the call request message to the network (= pressing “Talk” key for new incoming call or receipt of a call connect message, see [0040]);
     in response to the transmitting of the response message, perform a call set up with the network (= receiving an incoming call, See [0029, 0040 and 0048]); 
(= phone book, see [0029, 0035 and 0039] and Fig. 1, item 116b), and         
         present, via the display, a menu comprising a plurality of icons corresponding to the plurality of functions on the list, the plurality of icons including a first icon representing the telephone directory, a second icon -2-Atty Docket No:  representing the message management function (= display is initially in Idle Display state 210 when no calls are in progress and when the first outgoing or incoming call is to be processed…upon initiating the outgoing call (by the user pressing the "Send" key) or receiving an indication of an incoming call, the display transitions to First Active Call Display state 220 (T12 in FIG. 2), See [0029-30];  and Fig. 1, Item 116a; Figs. 3A, 3C  and 3E; and user inputs for steps in the flow diagrams may be provided via icons on the display, see [0061]); and 
        in response to a selection of an icon from the first, second icons concurrently displayed for performance during the voice call (= user inputs for steps in the flow diagrams may be provided via icons on the display, see [0061]), perform a function associated with the selected icon during the voice call (= user may enter the phone number to be called by scrolling through a phone book, see [0029-30 and 0061]; and whenever detailed information is requested for an in-progress call, call category is ascertained, and the detailed is shown for the selected call, see [0042]).
          Although Shi discloses an initial Idle display state; and display transitions to first active call display state T12 (see [0029]); Shi explicitly fails to disclose the 
		However, Salzwedel which is an analogous art equivalently discloses the claimed limitations:
		“a mute function and a third icon representing the mute function” (= dynamic menu 114 includes mute, see Fig. 1);
		 “performance during voice call response to selecting of an icon from the first, second and third icon” (= incoming telephone calls bring up a menu, see Abstract; telephone 100 includes dynamic menu which is displayed in window 114, see col. 2, lines 1-8; detecting an incoming page to the handset, see col. 2, lines 16-22; and selecting 'answer' option from the menu to answer the call, see col. 2, lines 41-44; dynamic menu 114 includes mute, see Fig. 1).
		Salzwedel also discloses that at all times during the call, the menu displays at least all the other possibilities for modes other than the one currently being executed and at any time, the user can select another mode (see, col. 2, line 56- col. 3, lines 5). 
	Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Salzwedel with Shi for the benefit of achieving a telecommunication system that includes dynamic menu that produces different information depending on current system operation.
Shi and Salzwedel explicitly fails to disclose concurrent display of the first, second and third/mute icons and wherein each of the plurality of icons includes a graphic symbol portion and a text portion.
	However, Singh, which is an analogous art discloses a portable intelligent communication device that concurrently displays a phonebook and a mute applications on a touch-screen (see Fig. 6 and col. 1, line 56-66) and wherein each of the plurality of icons includes a graphic symbol portion and a text portion (see, Fig. 6).
		Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Singh with Shi and Salzwedel for the benefit of achieving a telecommunication system that includes a touch-screen formatted to maximize the number of items on a screen without creating selection ambiguity.

Regarding claim 18, as mentioned in claim 17, Shi further discloses the communication apparatus, wherein the menu comprises text (See, [0020] and Fig. 1, items 116a and 116b).

Regarding claim 19, as mentioned in claim 17, the combination of Shi and Salzwedel explicitly fails to disclose the communication apparatus, wherein the menu comprises text displayed below each icon of plurality of icons.
	However, Singh which is an analogous art equivalently discloses the communication apparatus, wherein the menu comprises text displayed below each icon of plurality of icons.
(See, Fig. 6).
		Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Singh with Shi and Salzwedel for the benefit of achieving a telecommunication system that includes a touch-screen formatted to maximize the number of items on a screen without creating selection ambiguity.

Regarding claim 20, as mentioned in claim 17, the combination of Shi and Salzwedel explicitly fails to disclose the communication apparatus, wherein the menu comprises text displayed adjacent to each icon.
	However, Singh which is an analogous art equivalently discloses the communication apparatus, wherein the menu comprises text displayed adjacent to each icon (See, Fig. 6).
		Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Singh with Shi and Salzwedel for the benefit of achieving a telecommunication system that includes a touch-screen formatted to maximize the number of items on a screen without creating selection ambiguity.

Regarding claims 29 and 38, Shi discloses a method/program comprising: 
 receiving, prior to a voice call, user input defining a plurality of functions for performance with the voice call, the plurality of functions being defined to include a telephone directory, a message management function, and a mute function; (= device 100 includes phone book and manages display information for multiple calls, see 0026 and 0029);
receiving, at a communication apparatus, a call request message from a network via a communication interface operatively coupled with the communication apparatus, the call request message for a-the voice call between the communication apparatus and an outside network connection device external to the communication apparatus via the network (= receive a call, see [0025 and 0030]);
 in response to the receiving of the call request message, transmitting, by the communication apparatus, a response message for the call request message to the network; in response to the transmitting of the response message, performing, by the communication apparatus, a call set up with the network (= processing call, See [0029]);
		 just after, and in response to, setting up the voice call:
reading, from a memory of the communication apparatus, a list of the plurality of functions for performance with the voice call, and presenting, via a display operatively coupled with the communication apparatus, a menu comprising a plurality of icons corresponding to the plurality of functions on the list, the plurality of icons including a first icon representing the telephone directory, a second icon representing the message management function, and a third icon representing the mute function (= display is initially in Idle Display state 210 when no calls are in progress and when the first outgoing or incoming call is to be processed…upon initiating the outgoing call (by the user pressing the "Send" key) or receiving an indication of an incoming call, the display transitions to First Active Call Display state 220 (T12 in FIG. 2), See [0029-30];  and Fig. 1, Item 116a; Figs. 3A, 3C  and 3E; and user inputs for steps in the flow diagrams may be provided via icons on the display, see [0061]; phone book, see [0029, 0035 and 0039] and Fig. 1, item 116b), and in response to selection of an icon from the first, second displayed for performance during the voice call (= user inputs for steps in the flow diagrams may be provided via icons on the display, see [0061]), performing a function associated with the selected icon during the voice call (= user may enter the phone number to be called by scrolling through a phone book, see [0029-30 and 0061]; and whenever detailed information is requested for an in-progress call, call category is ascertained, and the detailed is shown for the selected call, see [0042]).  -4-Atty Docket No:  
          Although Shi discloses an initial Idle display state; and display transitions to first active call display state T12 (see [0029]); Shi explicitly fails to disclose the claimed limitations of: “a mute function and a third icon representing the mute function” and concurrently displayed for performance during voice call response to selecting of an icon from the first, second and third icon and wherein each of the plurality of icons includes a graphic symbol portion and a text portion.
		However, Salzwedel which is an analogous art equivalently discloses the claimed limitations:
		“a mute function and a third icon representing the mute function” (= dynamic menu 114 includes mute, see Fig. 1);
		 “performance during voice call response to selecting of an icon from the first, second and third icon” (= incoming telephone calls bring up a menu, see Abstract; telephone 100 includes dynamic menu which is displayed in window 114, see col. 2, lines 1-8; detecting an incoming page to the handset, see col. 2, lines 16-22; and selecting 'answer' option from the menu to answer the call, see col. 2, lines 41-44; dynamic menu 114 includes mute, see Fig. 1).
		Salzwedel also discloses that at all times during the call, the menu displays at least all the other possibilities for modes other than the one currently being executed and at any time, the user can select another mode (see, col. 2, line 56- col. 3, lines 5). 
	Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Salzwedel with Shi for the benefit of achieving a telecommunication system that includes dynamic menu that produces different information depending on current system operation.
	The combination of Shi and Salzwedel explicitly fails to disclose concurrent display of the first, second and third/mute icons and wherein each of the plurality of icons includes a graphic symbol portion and a text portion.
	However, Singh, which is an analogous art discloses a portable intelligent communication device that concurrently displays a phonebook and a mute applications on a touch-screen (see Fig. 6 and col. 1, line 56-66) and wherein each of the plurality of icons includes a graphic symbol portion and a text portion (see, Fig. 6).
		Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Singh with Shi and Salzwedel for the benefit of achieving a telecommunication system that includes a touch-screen formatted to maximize the number of items on a screen without creating selection ambiguity.
Regarding claim 31, as mentioned in claim 29, Shi further discloses the method, wherein the menu comprises text (See, [0020]).

Regarding claim 32, as mentioned in claim 29, the combination of Shi and Salzwedel explicitly fails to disclose the method, wherein the menu comprises text displayed below each icon.
	However, Singh which is an analogous art equivalently discloses the method, wherein the menu comprises text displayed below each icon (See, Fig. 6).
		Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Singh with Shi and Salzwedel for the benefit of achieving a telecommunication system that includes a touch-screen formatted to maximize the number of items on a screen without creating selection ambiguity.

Regarding claim 33, as mentioned in claim 29, the combination of Shi and Salzwedel explicitly fails to disclose the method, wherein the menu comprises text displayed adjacent to each icon.
	However, Singh which is an analogous art equivalently discloses the method, wherein the menu comprises text displayed adjacent to each icon (See, Fig. 6).
		Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Singh with Shi and Salzwedel for the benefit of achieving a telecommunication system that includes a 


   3.   Claims 28 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shi, Salzwedel and Singh in view of Ooki (US 2003/0133562), (hereinafter, Ooki).

Regarding claim 28, as mentioned in claim 17, the combination of Shi, Salzwedel and Singh explicitly fails to disclose the communication apparatus, wherein the processor hides the menu from view on the display during the call based at least in part on a determination that a predefined condition is met.
	However, Ooki which is an analogous art equivalently discloses the communication apparatus, wherein the processor hides the menu from view on the display during the call based at least in part on a determination that a predefined condition is met (See, [0093]).
Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Ooki with Shi, Salzwedel and Singh for the benefit of achieving a communication system that could display various icons on the display of an apparatus.

Regarding claim 37, as mentioned in claim 29, the combination of Shi, Salzwedel and Singh explicitly fails to disclose that the method, further comprising: hiding the menu from the view on the display during the call based at least in part on a determination that a predefined condition is met.
	However, Ooki which is an analogous art equivalently discloses that the method, further comprising: hiding the menu from view on the display during the call based at least in part on a determination that a predefined condition is met (See, [0093]).
Therefore, it would have been obvious at the time the invention was made for one of the ordinary skill in the art to have combined the teaching of Ooki with Shi, Salzwedel and Singh for the benefit of achieving a communication system that could display various icons on the display of an apparatus.

CONCLUSION     
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 33the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
            
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.